DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0074983, filed on 06/28/2018.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/06/2019 and 12/19/2019 were filed after the mailing date of the instant application on 06/06/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, claim 1 contains the limitation ring A1 to ring A4 are each independently…. A C1-C60 heterocyclic group.
This is unclear because a any ring structure should require at least 2 carbon atoms for ring fusing purposes. 
For the purpose of continuing examination, this limitation will be interpreted as a typographical error and the limitation examined will be a C2-C60 heterocyclic group.
Also with respect to claim 1, claim 1 contains the limitation that R11 to R14 are not simultaneously a phenyl group, however, a vast number of the embodiments of the application, as given in claim 11, appear to have a substituted phenyl group simultaneously at R11-R14.
For the purpose of continuing examination, this limitation will be interpreted as “R11 to R14 are not simultaneously an unsubstituted
With respect to claim 8, the syntax of the claim is confusing. It is not clear if Applicant wishes for one of R11-R14 to not be a hydrogen atom, a phenyl group, a mesityl group, and a methyl group, or if Applicant wishes for one of R11-R14 to not be selected from the group consisting of a hydrogen atom, a phenyl group, a mesityl group, and a methyl group.
For the purpose of continuing examination, the claim will be interpreted as:
8. The organometallic compound of claim 1, wherein: at least one of [selected from] R11 to R14 is not selected from the group consisting of [none of] a hydrogen atom, a phenyl group, a mesityl group, and a methyl group.
8.	Claims 2-7 and 9-20 are rejected by virtue of dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia et al. (US 2011/0304263 A1).
With respect to claim 1, Xia discloses an organometallic compound of instant formula 1 (page 3), which is pictured below.

    PNG
    media_image1.png
    371
    410
    media_image1.png
    Greyscale

This compound reads on Formula 1 when M is palladium, rings A1-A4 are a C10 (naphthalene) group, R1-R4 are hydrogen atoms, and R11-R14 are a C1 alkoxy (dimethoxy) substituted C6 aryl (phenyl) group.
With respect to claim 2, Xia teaches the organometallic compound of claim 1, and M is palladium, as discussed above.
With respect to claim 3, Xia teaches the organometallic compound of claim 1, and rings A1-A4 are a naphthalene group, as discussed above.
With respect to claim 4, Xia teaches the organometallic compound of claim 1, and rings A1-A4 are the naphthalene group, 2-2, as discussed above.
With respect to claims 5-7, Xia teaches the organometallic compound of claim 1, and R1-R4 are a hydrogen atom, and R11-R14 are a C1 alkoxy (dimethoxy) substituted C6 aryl (phenyl) group, as discussed above.
With respect to claim 8, Xia teaches the organometallic compound of claim 1, and at least one of R11-R14
With respect to claim 11, Xia teaches the organometallic compound of claim 1, and it is identical to instant Compound 170.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xia et al. (US 2011/0304263 A1).
With respect to claim 12, Xia teaches the organometallic compound of claim 1, however, Xia does not specifically teach that the compound emits near-infrared phosphorescent light having a maximum emission wavelength in a range from 720 nm to 2,500 nm, however, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Xia reads on the claims. Support for this presumption comes from the use of like materials and like processes when the organometallic compound of Xia is used as a material in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be anticipated over Xia, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Xia was first provided. See MPEP 2112.01 (II). A rejection under 35 USC 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. See MPEP 2112(III).

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2011/0304263 A1) as applied to claims 1-7, 11, and 12 above.
With respect to claims 13-15, Xia teaches the organometallic compound of claim 1, and Xia also teaches a first electrode (anode), a hole transport region, emission layer, an electron transport region, and a second electrode (cathode) (paragraph 0054), and the emission layer comprises the compound of claim 1 (metal complex is the light emitting material, paragraph 0118).
With respect to claim 16, Xia teaches the organometallic compound of claim 15, however, Xia does not specifically teach that the compound emits near-infrared phosphorescent light having a maximum emission wavelength in a range from 720 nm to 2,500 nm, however, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Xia reads on the claims. Support for this presumption comes from the use of like materials and like processes when the organometallic compound of Xia is used as a material in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be anticipated over Xia, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Xia was first provided. See MPEP 2112.01 (II). A rejection under 35 USC 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. See MPEP 2112(III).
With respect to claim 17, Xia teaches the organic light emitting device of claim 14, and that the emission layer may comprise an acridine compound (paragraph 0125, line 16).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use an acridine derivative in the emission layer as taught by Xia.
With respect to claims 18-19, Xia teaches the organic light emitting device of claim 13, and Xia teaches a device comprising the organic light emitting device (paragraph 0003).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the OLED into a device, as taught by Xia.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey et al. (US 6,420,648 B1).
With respect to claim 1, Lindsey teaches a chromophore composition comprising porphyrinic macrocycles (abstract). Lindsey gives a general formula to form the porphyrinic macrocycles in Formula X (col. 22, line 27), which is pictured below.

    PNG
    media_image2.png
    299
    472
    media_image2.png
    Greyscale

In this formula, M is platinum (Col. 24, lines 1-2), K1-K4 are nitrogen (Col. 24, lines 8-10), S9-S12 are a methoxy group (“alkoxy”, Col. 24, line 16), and the pairs S1 and S2, S3 and S4, S5 and S6, and S7 and S8 form the annulated arene naphthalene (col. 27, lines 21-23, see also formula XXIV and the definitions in Col. 24 lines 8-10 and Col. 26, lines 61-64). This forms the compound below.

    PNG
    media_image3.png
    540
    538
    media_image3.png
    Greyscale

This compound reads on instant Formula 1 when M is platinum, rings A1-A4 are each a C10 carbocyclic (naphthalene) group, R1 to R4 are hydrogen, and R11-R14 are a C1 alkoxy (methoxy) group.
Lindsey includes each element claimed, with the only difference between the claimed invention and Lindsey being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Lindsey teaches the organometallic compound of claim 1 and M is platinum, as discussed above.
With respect to claims 3-4, Lindsey teaches the organometallic compound of claim 1, and rings A1-A4 are naphthalene groups as discussed above.
With respect to claims 5-8, Lindsey teaches the organometallic compound of claim 1, and R1 to R4 are hydrogen atoms, and R11 to R14 are a C1 alkoxy (methoxy) group, as discussed above.
With respect to claim 9, Lindsey teaches the organometallic compound of claim 1, and R11-R14 are methoxy groups, as discussed above, which read on -O(Q1) when Q1 is a C1 alkyl (methyl) group.
With respect to claim 10, Lindsey teaches the organometallic compound of claim 1, as discussed above. Lindsey also teaches that each of S9-S12, which are analogous to instant R11-R14 are selected independently, such that S9 and S10 could be a methoxy group, and S11 and S12 are hydrogen atoms. When these selections are made, they form a compound which reads on condition b of the claim when R11 and R14 are identical and different from R12 and R13 and R12 and R13 are identical.
With respect to claim 11, Lindsey teaches the organometallic compound of claim 1, as discussed above, and the compound is identical to instant Compound 82.
With respect to claim 12, Lindsey is silent to the emissive wavelength of the compound being a maximum emission wavelength in a range of 720 nm to 2,500 nm. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Lindsey reads on the claims. Support for this presumption comes from the use of like materials and like processes when the porphyrin compound of Lindsey is used as an emissive compound in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Lindsey, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Lindsey was first provided. See MPEP 2112.01 (II).

	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2011/0304263 A1) as applied to claims 1-7 and 11 above, and further in view of Zhou et al. (US 2013/0096270 A1).
With respect to claim 20, Xia teaches the apparatus of claim 18, however, while Xia teaches the porphyrin compound can be in a thin film transistor (paragraph 0061, lines 6-7), Xia does not specifically teach a thin-film transistor with a source and drain electrode electrically coupled to it.
Zhou teaches a porphyrin containing organic field effect transistor comprising a source electrode, a drain electrode, and an organic semiconductor layer comprising the porphyrin compound (paragraph 0065).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a source and drain electrode which are electrically coupled to the porphyrin containing thin film transistor of Xia, as Zhou teaches this was a device structure known prior to the effective filing date of the claimed invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thompson et al. (US 2010/0013386 A1) – teaches relevant porphyrin properties and compounds, see paragraph 0012 “substituted phenyl or alkyl”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./            Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786